Exhibit 10.41
Schering-Plough Corporation
Severance Benefit Plan
Amended and Restated Effective November 3, 2009

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
Article 1 DEFINITIONS
    1  
Article 2 PARTICIPATION AND ELIGIBILITY FOR BENEFITS
    7  
Article 3 BENEFITS
    9  
Article 4 METHOD OF SEVERANCE PAYMENTS
    12  
Article 5 THE ADMINISTRATIVE COMMITTEE
    13  
Article 6 AMENDMENT AND TERMINATION
    14  
Article 7 CLAIMS PROCEDURES
    15  
Article 8 MISCELLANEOUS
    16  

i



--------------------------------------------------------------------------------



 



Preamble
     Schering-Plough Corporation (“Schering-Plough”) established the
Schering-Plough Severance Benefit Plan (the “Plan”) for the purpose of providing
severance benefits to certain Employees whose employment terminates on or after
February 4, 2004. The Plan constitutes a formal employee welfare benefit plan
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
The Plan was amended and restated, effective for all terminations occurring on
or after January 1, 2008, and superseded any policy, plan or program theretofore
maintained or in effect under which severance benefit payments were made prior
to January 1, 2008, by Schering-Plough or any of its U.S. affiliated companies
(or their predecessors) including any of the Organon BioSciences U.S.
Affiliates, which were acquired by Schering-Plough effective November 19, 2007,
as part of Schering-Plough’s acquisition of Organon BioSciences N.V. Contingent
upon and only effective in the event of the closing (the “Merck Closing”) of the
transactions contemplated by the Agreement and Plan of Merger, dated March 8,
2009, by and among Merck & Co., Inc., Schering-Plough, SP Merger Subsidiary One,
Inc. and SP Merger Subsidiary Two, Inc., the Plan is hereby further amended, and
restated, effective immediately preceding the Merck Closing, for all
terminations occurring on or after the Merck Closing.
     The Plan, as set forth herein, is intended to alleviate in part or in full
financial hardships that may be experienced by certain of those Employees of
Schering Corporation and certain of its U.S. affiliated companies, whose
employment is terminated for certain reasons. In essence, benefits under the
Plan are intended to be supplemental unemployment benefits. The Plan is not
intended to be included in the definitions of “employee pension benefit plan”
and “pension plan” set forth under Section 3(2) of ERISA as a “severance pay
arrangement” within the meaning of Section 3(2)(b)(i) of ERISA. Rather, the Plan
is intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations ,
Section 2510.3-2(b). Accordingly, the benefits paid by the Plan are not deferred
compensation and no employee shall have a vested right to such benefits.
     The Plan shall continue until such time as it is amended or terminated in
accordance with Article 6.

-ii-



--------------------------------------------------------------------------------



 



Article 1
DEFINITIONS
When used herein, the following terms shall have the meanings set forth below.

1.01   “Administrative Committee” means the Schering Corporation Employee
Benefits Committee or its designee.   1.02   “Base Pay” means the Employee’s
highest Weekly Base Rate of Pay during the 12-month period prior to his or her
termination.       In the case of a Termination Due to Change of Control, Base
Pay shall mean the sum of (a) Employee’s highest Weekly Base Rate of Pay during
the 12-month period prior to his or her termination or, if greater, the
Employee’s Weekly Base Rate of Pay in effect immediately prior to such Change of
Control, and (b) an amount equal to 1/52 of the Employee’s annual Target
Incentive. Notwithstanding the foregoing, for purposes of calculating Base Pay
in order to determine a Participant’s benefit under Column A of Exhibit B, Base
Pay shall not include any portion of the Employee’s Target Incentive.   1.03  
“Benefits” means the benefits that a Participant is eligible to receive pursuant
to Article 3 of the Plan.   1.04   “Change of Control” means the Merck Closing
for persons hired by the Company on or before such date and means a Change of
Control (or Change in Control) of Merck & Co., Inc. as defined in the Merck &
Co., Inc. Change in Control Separation Benefits Plan, amended and restated as of
the Merck Closing, as it may be further amended from time to time and any
successor to such plan for persons hired by the Company after such date.   1.05
  “Company” means Schering-Plough Corporation and its U.S. affiliated companies,
on or prior to the Merck Closing and Schering Corporation and its U.S.
affiliated companies after the Merck Closing, provided that, subject to
Section 1.06, no entity that is a direct or indirect subsidiary of Merck Sharp &
Dohme Corp. (“MSD”) shall be treated as part of the Company.   1.06  
“Comparable Position” means employment with the Company or a successor employer
or with MSD or one of its affiliated companies in which the individual’s level
of responsibilities would not constitute a Demotion, except that for purposes of
a Termination Due to Change of Control, (A) a “Comparable Position”is one that
would not result in (i) a material reduction in an individual’s annual total
target compensation (consisting of the individual’s annual base salary, target
annual cash incentive, and annual planned target long-term equity based
incentive, if eligible) from the level in effect with respect to the
individual’s position immediately prior to the closing of the Change of Control;
(ii) a material decrease in the individual’s duties, authorities and/or
responsibilities as they pertain to the individual’s employment prior to the
closing of the Change of Control (regardless of whether there is a specific
change in title or a change

 



--------------------------------------------------------------------------------



 



    in the reporting structure that applies to the individual’s employment
position); or (iii) relocation of the individual’s principal business location
more than 50 miles from the individual’s principal business location immediately
prior to the closing of the Change of Control, and (B) if employment is with MSD
or one of its U.S. affiliated companies, that entity will be deemed to be
included in the definition of the “Company” for purposes of the Plan with
respect to that individual and that individual will be eligible to continue to
participate in the Plan, provided he/she satisfies the definition of “Employee”
under the Plan and that individual will not be eligible to participate in any
plan, policy or program of MSD or its U.S. affiliated companies that provide for
severance pay or severance benefits.   1.07   “Corporate Integrity Agreement”
means the five-year settlement agreement entered into between the
Schering-Plough Corporation and the Office of Inspector General of the U.S.
Department of Health and Human Services, effective July 29, 2004.   1.08  
“Demotion” means continued employment in a position that, as determined by the
Administrative Committee, constitutes a demotion under the Company’s U.S.
compensation guidelines or a position that is one or more levels lower on a
Company-recognized career ladder, whether or not such employment is with the
Company or a successor employer. Demotion does not apply to a Termination Due to
Change of Control.   1.09   “Decline to Relocate” means a termination of a
Participant’s employment as a result of his or her rejection of an offer of
continued employment in the same position or a Comparable Position that would
require relocation of the Participant’s principal business location by more than
50 miles.   1.10   “Employee” means any regular full-time or regular part-time
employee of the Company who is employed in the United States and as to whom the
terms and conditions of employment are not covered by a collective bargaining
agreement unless the collective bargaining agreement specifically provides for
coverage under the Plan. For this purpose, a regular part-time employee shall be
an employee who is regularly scheduled to work approximately 20 to 32 hours per
week. The term “Employee” shall not include (a) temporary employees (including
college coops, summer employees, high school coops, flexible workforce employees
and any other such temporary classifications); (b) any individual characterized
by the Company as an “independent contractor” or as a “contract worker;”
(c) officers and other employees of the Company who are parties to employment
agreements; (d) officers or other employees of the Company who participate in
any severance plan of the Company that provides for the payment of severance
benefits in connection with a Change of Control of the Company and such
individual qualifies for the payment of such benefits; (e) any other individual
who is not treated by the Company as an employee for purposes of withholding
federal income taxes, regardless of any contrary Internal Revenue Service,
governmental, or judicial determination relating to such employment status or
tax withholding; or (f) effective April 13, 2005, any employee of the Company
who (i) is not a U.S. citizen, (ii) is on temporary assignment in the United
States, and (iii) normally works outside the United States. In the event that an
individual engaged in an independent contractor or similar

- 2 -



--------------------------------------------------------------------------------



 



    non-employee capacity is subsequently reclassified by the Company, the
Internal Revenue Service, or a court as an employee, such individual, for
purposes of the Plan, shall be deemed an Employee from the actual (and not
effective) date of such classification, unless expressly provided otherwise by
the Company.       An Employee also includes any employee of the Company
otherwise satisfying the definition for Employee above who works in the United
States permanently or who normally works in the United States and receives
compensation from one of the Company’s United States affiliates or participating
companies but is on temporary assignment outside of the United States.   1.11  
“Employment Service Date” means the first day on which an individual became an
Employee.   1.12   “Employment Termination Date” means the date on which the
employment of the Employee by the Company ends, provided that such ending must
also be a “separation from service” as provided in Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended (the “Code”), and its related
regulations and other guidance, to the extent applicable.   1.13   “ERISA” means
the Employee Retirement Income Security Act of 1974, as amended.   1.14   “Job
Elimination” means a termination of a Participant’s employment by the Company
due to job elimination, as determined by the Administrative Committee in its
sole discretion, for purposes of the Plan only.   1.15   “Job Restructuring”
means a termination of a Participant’s employment by the Company due to a change
in required competencies or qualifications for the Participant’s job, as
determined by the Administrative Committee in its sole discretion, for purposes
of the Plan only.   1.16   “Misconduct” means conduct which includes
(a) falsification of company records/misrepresentation; (b) theft; (c) acts or
threats of violence; (d) refusal to carry out assigned work; (e) unauthorized
possession of alcohol or illegal drugs on company premises; (f) being under the
influence of alcohol or illegal drugs during work hours; (g) willful intent to
damage or destroy company property; (h) violation of the Standards of Global
Business Practices; (i) acts of discrimination/harassment; (j) conduct
jeopardizing the integrity of our products; (k) violation of Company rules,
policies, and/or practices; or (l) other conduct considered to be detrimental to
the Company.   1.17   “Organon BioSciences U.S. Affiliates” means each of the
affiliates of Organon BioSciences N.V. that is both organized under the laws of
the United States and employs individuals who are paid through a U.S. source
payroll system.   1.18   “Participant” means any Terminated Employee eligible
for Benefits in accordance with Article 2.

- 3 -



--------------------------------------------------------------------------------



 



1.19   “Plan” means the Schering-Plough Severance Benefit Plan, as set forth
herein, and as the same may from time to time be amended.   1.20   “Plan Year”
means the period commencing on each January 1 during which the Plan is in effect
and ending on the subsequent December 31.   1.21   “Target Incentive” means an
Employee’s target incentive for any given year under the Company’s annual
incentive plan applicable to the Employee immediately preceding his or her
termination. Notwithstanding the foregoing sentence, in the event of a
Termination Due to Change of Control, Target Incentive shall mean the greater of
the Target Incentive described in the preceding sentence or the Target Incentive
in effect immediately preceding the Change of Control.   1.22   “Terminated
Employee” means an Employee who has experienced an Employment Termination Date.
  1.23   “Termination Due to Change of Control” means a termination, within two
years following a Change of Control, of a Participant’s employment (i) by the
Company, which termination is involuntary or (ii) that is as a result of his or
her written rejection of an offer of continued employment with the Company if
such employment is not a Comparable Position, provided such written rejection is
delivered to the Company within the time period stated for response in the offer
or if there is no stated time period for response then within forty-five
(45) days of the date the Participant knew or reasonably should have known that
such offer of employment is not for a Comparable Position and provided further
that the Company does not change the terms of the offered employment within that
forty-five (45) day time period such that the offered employment as so changed
is for a Comparable Position. For purposes of this definition, an involuntary
termination shall be deemed to occur on the date established by the Company (not
to exceed one year from the notification of involuntary termination) or if there
is no date established by the Company then as of the sixtieth (60th) day
immediately following the date the Company notifies the Participant of his or
her termination.       For purposes of this definition, a termination as a
result of rejection of an offer of continued employment if the offer is not for
a Comparable Position shall be deemed to occur on the date established by the
Company (not to exceed forty-five (45) days from the date the Company receives
the Participant’s written notice that the position is not a Comparable
Position). Unless otherwise explicitly stated by the Company in the offer of
continued employment, if the Company does not receive the Participant’s written
rejection of an offer of continued employment within forty-five (45) days
following the Participant’s receipt of such offer, the Participant is deemed to
have accepted such offer and if the Participant thereafter declines such offer
of employment and terminates employment with the Company, such termination shall
be deemed to be a Voluntary Resignation.   1.24   “Termination Due to
Non-Performance” means a termination of an Employee’s employment by the Company
due to the Employee’s failure to perform his or her job

- 4 -



--------------------------------------------------------------------------------



 



    assignments in a satisfactory manner, as determined by the Administrative
Committee in its sole discretion, for purposes of the Plan only. In addition, a
Termination Due to Non-Performance means a termination of an Employee’s
employment by the Company due to the Employee being deemed an “ineligible
person” pursuant to principles under or similar to those applicable under the
Corporate Integrity Agreement.   1.25   “Termination Due to Workforce
Restructuring” means termination of an Employee’s employment by the Company due
to a Decline to Relocate, a Job Elimination, a Job Restructuring, or such other
termination determined by the Administrative Committee.       An Employee who
has been absent from employment on a (a) short-term disability leave, or (b)
long-term disability leave or “medical no pay” leave lasting, in the aggregate,
for a period of less than two years shall be deemed to have suffered a
Termination Due to Workforce Restructuring if neither the Employee’s latest
position nor a Comparable Position exists for the Employee once he or she is
released to return to work. Nothing in this paragraph shall prevent such an
Employee from experiencing a Termination Due to Workforce Restructuring as a
result of a Job Elimination, Job Restructuring, or other determination by the
Administrative Committee or its designee to the extent otherwise provided under
this Plan.   1.26   “Voluntary Resignation” means a resignation that is a
voluntary separation from employment initiated by the Employee   1.27   “Weekly
Base Rate of Pay” means   (a)   for a regular full-time Employee paid on a
weekly payroll period basis, the Employee’s weekly rate of pay.   (b)   for a
regular full-time Employee paid on a bi-monthly payroll period basis, the
Employee’s rate of pay for one payroll period divided by 2.166.   (c)   for a
regular part-time Employee paid on any hourly basis, the Employee’s highest base
hourly rate during the last 12 months multiplied by the average number of weekly
hours worked during that 12-month period.   1.28   “Years of Service” means the
total number of a Participant’s full years of active service with the Company
(counting for those employed before the Merger, service both before and after
the Merck Closing) subject to the following rules:   (a)   For purposes of
determining a Participant’s number of Years of Service, a full year of active
service is any consecutive twelve-month period of service occurring after the
Participant’s most recent break in service lasting one year or more. For
example, a Participant whose Employment Service Date is June 21, 2003 will be
credited with one Year of Service at the end of the business day June 20, 2004
provided that he or she has been continuously employed by the Company through
that date.

- 5 -



--------------------------------------------------------------------------------



 



(b)   For purposes of determining a Participant’s number of Years of Service,
such Participant shall be treated as if his or her Employment Termination Date
was December 31 of the calendar year in which his or her actual Employment
Termination Date occurs.   (c)   Any break in a Participant’s active service for
a period of less than one year shall be disregarded for purposes of calculating
a Participant’s number of Years of Service. For example, a Participant who was
hired on June 1, 2000, was terminated on February 3, 2002, rehired on
December 18, 2002, and terminated again on March 3, 2003 shall have three Years
of Service under the Plan.   (d)   Notwithstanding the foregoing, a
Participant’s service earned prior to incurring a break in service of less than
12 months and for which the Participant received a severance benefit under this
Plan or any other severance plan or arrangement sponsored by the Company shall
not be credited as Years of Service under the Plan. For example, a Participant
who was hired on January 1, 2000, terminated on June 1, 2001 and received a
severance benefit in connection with those years of service and was rehired on
January 1, 2007 shall, as of December 31, 2008, be credited with one Year of
Service.   (e)   Notwithstanding anything herein to the contrary, a
Participant’s prior active service with (i) any of the Organon BioSciences U.S.
Affiliates, which were acquired by Schering-Plough effective November 19, 2007,
as part of Schering-Plough’s acquisition of Organon BioSciences N.V.;
(ii) NeoGenesis Pharmaceuticals, Inc. (provided that the Participant transferred
employment to the Company in connection with the asset purchase agreement, dated
February 14, 2005; or (iii) Bayer HealthCare AG, provided that the Participant
an Employee as a result of the Company’s collaborative agreement with Bayer
HealthCare AG, dated October 1, 2004, shall be taken into account when
calculating the Participant’s number of Years of Service:

- 6 -



--------------------------------------------------------------------------------



 



Article 2
PARTICIPATION AND ELIGIBILITY FOR BENEFITS

2.01   Eligibility.   (a)   Subject to Sections 2.01(b), 2.02, and 2.03, any
Terminated Employee (other than an employee who is employed in Puerto Rico) who
has provided the Company with at least 90 consecutive days of service and incurs
a Termination Due to Workforce Restructuring, a Termination Due to
Non-Performance, or a Termination Due to Change of Control shall become a
Participant and shall be eligible for Benefits in accordance with the provisions
of this Plan. A Terminated Employee who is eligible to participate in the Plan
as a result of a Termination Due to Change of Control shall not otherwise be
deemed to have incurred a Termination Due to Workforce Restructuring or a
Termination Due to Non-Performance.       For purposes of determining whether a
Participant who either (i) transferred employment from NeoGenesis
Pharmaceuticals, Inc. to the Company in connection with the asset purchase
agreement, dated February 14, 2005; (ii) became an Employee as a result of the
Company’s collaborative agreement with Bayer HealthCare AG, dated October 1,
2004; or (iii) became an employee of the Company in connection with the
Company’s acquisition of Organon BioSciences N.V., effective November 19, 2007,
has satisfied the 90 consecutive days of service requirement set forth in this
Section 2.01(a) above, his or her service shall include service with NeoGenesis
Pharmaceuticals, Inc., Bayer HealthCare AG, or Organon BioSciences N.V. or its
affiliate, as appropriate.   (b)   Notwithstanding anything herein to the
contrary, a Terminated Employee shall not be considered to have incurred a
Termination Due to Workforce Restructuring, a Termination Due to
Non-Performance, or a Termination Due to Change of Control for the purposes of
the Plan, if his or her employment is discontinued due to (i) a Voluntary
Resignation; (ii) voluntary resignation after reaching early or normal
retirement date under the Schering-Plough Corporation Retirement Plan; (iii) the
divestiture of a business unit of the Company if the Employee is offered a
Comparable Position with the Company or a successor employer; (iv) a rejection
of an offer of a Comparable Position that is not a Decline to Relocate; (v) a
Decline to Relocate and such Terminated Employee was on international assignment
immediately preceding his or her termination; (vi) discharge for Misconduct;
(vii) being placed on layoff status; (viii) failure to transfer to another
location after initially accepting the transfer within the acceptance period of
the offer; (ix) a termination of employment during or immediately following a
long-term disability leave or a “medical no pay” leave lasting, in the
aggregate, at least two years; (x) death; or (xi) his or her refusal to
cooperate with the screening process pursuant to or under principles similar to
the Corporate Integrity Agreement.   (c)   Notwithstanding anything herein to
the contrary, in no event shall any Employee or former Employee who is receiving
benefits under a Company-sponsored disability plan and/or who was on “medical no
pay” leave of absence lasting, in the aggregate, for a period of two consecutive
years or more ending at or immediately preceding the time of his or her
termination of employment be eligible for Benefits under this Plan. For

- 7 -



--------------------------------------------------------------------------------



 



    clarification purposes, the determination of whether an Employee or former
Employee is ineligible for benefits as a result of the two-year leave of absence
restriction set forth in the preceding sentence shall be made by aggregating any
time periods in which the Employee or former Employee had received benefits
under a Company-sponsored long-term disability plan together with any
consecutive time periods that he or she was on “medical no pay” leave.   2.02  
Termination of Eligibility for Benefits. A Participant shall cease to
participate in the Plan, and all Benefits shall cease upon the occurrence of the
earliest of:   (a)   Termination of the Plan prior to, or more than two years
following, a Change of Control;   (b)   Inability of the Company to pay Benefits
when due;   (c)   Completion of payment to the Participant of the Benefits for
which the Participant is eligible; and   (d)   The Administrative Committee’s
determination, in its sole discretion, of the occurrence of the Employee’s
Misconduct, regardless of whether such determination occurs before or after the
Employee’s Employment Termination Date, unless the Administrative Committee
determines in its sole discretion that Misconduct shall not cause the cessation
of Benefits in a particular case. Notwithstanding the foregoing, the
Administrative Committee must act in good faith in making such a determination
at any time within the two years following a Change of Control.   2.03   Waiver
and Release. Notwithstanding anything in the Plan to the contrary, unless
determined otherwise by the Administrative Committee in its sole discretion, no
Benefits shall be due or paid under the Plan to any Employee, unless the
Employee executes (and does not rescind) a written waiver and release, in a form
prescribed by the Company, of any and all claims against Merck & Co., Inc., its
subsidiaries (including the Company and MSD and its subsidiaries), its
affiliates, and all related parties arising out of the Employee’s employment or
termination of employment within 60 days following the Employee’s termination
from employment (or such shorter period as the release form provides).

- 8 -



--------------------------------------------------------------------------------



 



Article 3
BENEFITS

3.01   Amount of Severance Pay. The amount of severance pay payable to a
Participant shall be equal to the number of weeks of the Participant’s Base Pay
corresponding to his or her Years of Service at his or her Employment
Termination Date as set forth on that portion of Exhibit A applicable to the
reason for his or her termination from employment (determined by the Company, in
its sole discretion) as listed on Exhibit A hereto.       In the event of a
Termination Due to Change of Control, the amount of severance pay payable to a
Participant shall be equal to the number of weeks of the Participant’s Base Pay
corresponding to his or her Years of Service at his or her Employment
Termination Date as set forth under Column B of Exhibit B applicable to his or
her band as listed on Exhibit B hereto.       Notwithstanding the foregoing, in
the event of a Termination Due to Change of Control for a Participant who was an
E-grade employee of the Company (or its affiliates) as of December 31, 2003, the
amount of severance pay payable to the Participant shall be equal to the greater
of the benefits as listed under Columns A and B under Exhibit B hereto as
applicable to E-grade employees and to his or her Years of Service at his or her
Employment Termination Date.       Notwithstanding the foregoing, in the event
of a Termination Due to Change of Control for a Participant who was a
weekly/hourly or a semi-monthly employee of the Company (or its affiliates) as
of December 31, 2003, the amount of severance pay payable to the Participant
shall be equal to the greater of the benefits as listed under Columns A and B
under Exhibit B hereto as applicable to his or her pay status and Years of
Service at his or her Employment Termination Date.       Set forth on Exhibit C
is a description of the manner in which eligible employees of certain acquired
companies and/or divisions will be deemed to mapped to the Company Compensation
Bands for purposes of Exhibits A and B until such employees receive an actual
Compensation Band classification under the Schering system.   3.02   Medical and
Dental Benefits. A Participant covered under any of the Company’s group medical
and dental plans prior to his or her Employment Termination Date shall be
provided the opportunity to elect to continue such coverage in accordance with
the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985,
Section 4980B of the Code, and Section 601, et seq., of ERISA (“COBRA”) and in
accordance with the Company’s regular COBRA coverage payment practices.      
Participants who experience a Termination Due to Workforce Restructuring or
Termination due to Non-Performance shall be eligible to continue medical and
dental benefits under COBRA coverage at active employee rates, as the same may
be changed from time to time, for the greater of (a) three months or (b) the
number of weeks of severance under Section 3.01 (to a maximum of 12 months)
following his or her Employment Termination Date.

- 9 -



--------------------------------------------------------------------------------



 



    Participants who experience a Termination Due to Change of Control shall be
eligible (a) to continue medical and dental benefits under COBRA coverage at
active employee rates, as the same may be changed from time to time, for the
greater of (i) three months or (ii) the number of weeks of severance pay under
Section 3.01 (to a maximum of 18 months) following his or her Employment
Termination Date, and (b) for retiree medical benefits under the terms of the
retiree medical coverage generally applicable to the Company’s retiree medical
eligible retirees provided that such Participants are at least age 50 at the
time of their termination of employment.   3.03   Life Insurance. Participants
who experience a Termination Due to Workforce Restructuring or Termination Due
to Non-Performance shall be eligible to receive continued basic life insurance
coverage for the greater of (a) three months or (b) the number of weeks of
severance under Section 3.01 (to a maximum of 12 months) following his or her
Employment Termination Date.       Participants who experience a Termination Due
to Change of Control shall be eligible to receive continued basic life insurance
coverage for the greater of (a) three months or (b) the number of weeks of
severance under Section 3.01 (to a maximum of 18 months) following his or her
Employment Termination Date. At the end of the coverage period, the Participant
may convert the life insurance coverage to a personal policy.   3.04   Incentive
Plan Payments. A Participant’s entitlement to an incentive payment under the
annual incentive plan applicable to such Participant following a termination of
employment and the amount of such incentive payment, if any, shall be determined
solely by reference to the applicable terms of such annual incentive plan;
provided, however, for purposes of calculating a Participant’s severance pay
with respect to a Termination Due to Change of Control, a Participant’s Base Pay
shall include a pro rata portion of his or her Target Incentive as described
under the definition of Base Pay in Section 1.02 of the Plan.   3.05   Reduction
for Other Payments; Offsets. The Benefits payable hereunder to any Participant
shall be reduced by any and all payments required to be made by the Company or
its affiliates under federal, state, and local law (other than payments under
the Worker Adjustment Retraining Notification Act and comparable state laws),
under any employment agreement or special severance arrangement or under any
other separation policy, plan, or program. The Benefits payable hereunder to any
Participant shall also be reduced by (a) any benefits previously paid to such
Participant under this or any other separation or severance plan sponsored by
the Company with respect to any periods of service with respect to which
Benefits are being paid under this Plan, including any severance benefits paid
prior to November 19, 2007 under a U.S. severance plan, practice or arrangement
of Organon Biosciences, N.V.; and (b) any and all amounts that the Participant
owes to the Company or an affiliate.   3.06   Effect on Other Benefit Plans.
Except as expressly provided herein, nothing under the Plan shall constitute an
extension of eligibility for, or the vesting or exercise periods

- 10 -



--------------------------------------------------------------------------------



 



    relating to, any employee benefit or equity compensation plan or an
agreement with the Company.   3.07   Different Severance Benefits.
Notwithstanding the foregoing, the Administrative Committee may recommend, and
the Senior Vice President of Human Resources of Merck & Co., Inc., acting on
behalf of the Company, will have complete discretion to approve a different
amount of severance pay and/or benefits, either higher or lower (including no
severance pay and/or benefits at all), than otherwise provided on Exhibit A,
provided that no such discretion shall be applicable to reduce severance or
benefits specified hereunder with respect to a Termination Due to Change of
Control.   3.08   Change of Control Notification. Not later than six months
following a Change of Control, the Company shall notify all of its otherwise
eligible Employees (who were Employees as of the day immediately before the
Change of Control) who have not been given notice of termination of whether they
will, until the second anniversary of such Change of Control, continue in the
same job, be offered a Comparable Position, or be involuntarily terminated.

- 11 -



--------------------------------------------------------------------------------



 



Article 4
METHOD OF SEVERANCE PAYMENTS

4.01   Method of Payment. The severance pay to which a Participant is eligible,
as calculated pursuant to Article 3, shall be paid in accordance with the
provisions of this Article 4.   (a)   Severance payments payable under this Plan
shall be made in a single sum cash payment in the first payroll period that
begins after the release is binding, provided that if the 60th day falls in the
calendar year following the year of the Employment Termination Date, the payment
will be made no earlier than the first payroll period of such later calendar
year. The payment may be delayed by six months, as described in Section 4.01(c)
of this Plan.   (b)   Payment shall be made by mailing to the last address
provided by the Participant to the Company. Separate payment(s) shall be made to
pay any earned and unused vacation pay for the year during which the Employment
Termination Date occurs. In no event shall interest be credited on any amounts
for which a Participant may become eligible.   (c)   The following rules shall
apply with respect to the timing of the payments to be provided under this Plan
to Participants:       Neither the Company nor a Participant shall have the
right to accelerate or defer the delivery of any payments or benefits except to
the extent specifically permitted or required by Section 409A;       If, as of
the date of the ”separation from service” of a Participant from the Company, the
Participant is not a “specified employee” (each within the meaning of
Section 409A and as determined solely by the Company), then payment shall be
made as provided in Section 4.01(a); and       If, as of the date of the
separation from service of the Participant from the Company, the Participant is
a specified employee, then the severance payment shall be paid within 10 days
following the earlier to occur of the date that is six months and one day after
such separation from service or, if earlier, the death of the Participant.

- 12 -



--------------------------------------------------------------------------------



 



Article 5
THE ADMINISTRATIVE COMMITTEE

5.01   Authority and Duties. The Administrative Committee shall have the full
power, authority, and discretion to construe, interpret, and administer the
Plan, to correct deficiencies therein, and to supply omissions. All decisions,
actions, and interpretations of the Administrative Committee shall be final,
binding, and conclusive upon the parties, subject only to determinations by the
applicable claims fiduciary with respect to denied claims for Benefits. Unless
the Administrative Committee determines otherwise, the Human Resources Managers
of the Company shall have the authority to act on behalf of the Administrative
Committee in all respects set forth in this Section 5.01.   5.02   Records. The
Company shall supply to the Administrative Committee all records and information
necessary to the performance of the Administrative Committee’s duties.   5.03  
Payment. The Company shall make payments of Benefits, in such amount as
determined by the Administrative Committee under Article 3, from its general
assets to Participants in accordance with the terms of the Plan, as directed by
the Administrative Committee.

- 13 -



--------------------------------------------------------------------------------



 



Article 6
AMENDMENT AND TERMINATION
Amendment and Termination. The Plan may be amended, suspended, discontinued, or
terminated at any time by the Global Benefits and Compensation Oversight
Committee or its designee, in whole or in part, for any reason, and without
either the consent of or the prior notification to any Participant. No such
amendment shall give the Company the right to recover any amount paid to a
Participant prior to the date of such amendment. Any such amendment, however,
may cause the cessation and discontinuance of payments of Benefits to any person
or persons under the Plan. No such amendment made following a Change of Control
may reduce the benefits to which any Participant may become entitled in the two
years following such Change of Control. Notwithstanding the foregoing, no
amendment may be made to the Plan for a period of two years following a Change
of Control that reduces the level of benefits provided to Participants or that,
in a material manner, adversely affects Participant.

- 14 -



--------------------------------------------------------------------------------



 



Article 7
CLAIMS PROCEDURES

7.01   Claim. Each eligible terminated Employee may contest the administration
of Benefits by completing and filing with the Administrative Committee a written
request for review in the manner specified by the Administrative Committee. Each
such application must be filed within 60 days following the Employee’s
termination of employment and must be supported by such information as the
Administrative Committee deems relevant and appropriate.   7.02   Appeals of
Denied Claims for Benefits. In the event that any claim for benefits is denied
in whole or in part, the claimant whose claim has been so denied shall be
notified of such denial by the Administrative Committee within 90 days of
receipt of the claim (unless the Administrative Committee determines that
special circumstances require an extension of time of up to an additional
90 days for processing the claim). The notice advising of the denial shall
specify the reason(s) for denial, make specific reference to relevant Plan
provisions, describe any additional material or information necessary for the
claimant to perfect the claim (explaining why such material or information is
needed), and shall advise the claimant of the procedure for the appeal of such
denial and a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on appeal.
All appeals shall be made by the following procedure:   (a)   A claimant whose
claim has been denied shall file with the Administrative Committee a notice of
desire to appeal the denial. Such notice shall be filed within 60 days of
notification by the Administrative Committee of the initial claim denial, be
made in writing, and set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.   (b)   The Administrative Committee
shall consider the merits of the claimant’s written presentations, the merits of
any facts or evidence in support of the denial of benefits, and such other facts
and circumstances as the Administrative Committee shall deem relevant.   (c)  
The Administrative Committee shall render a determination upon the appealed
claim within 60 days of its receipt of such appeal (unless the Administrative
Committee determines that special circumstances require an extension of time of
up to an additional 60 days for processing the appeal). The determination shall
specify the reason(s) for the denial, make specific reference to relevant Plan
provisions, and contain a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA.   (d)   The determination so rendered
shall be binding upon all parties.       No Employee may bring a civil action
under Section 502(a) of ERISA until the Employee has exhausted his or her rights
under this Section 7.02.



- 15 -



--------------------------------------------------------------------------------



 



Article 8
MISCELLANEOUS

8.01   Nonalienation of Benefits. None of the payments, benefits, or rights of
any Participant shall be subject to any claim of any creditor, and, in
particular, to the fullest extent permitted by law, all such payments, benefits
and rights shall be free from attachment, garnishment, trustee’s process, or any
other legal or equitable process available to any creditor of such Participant.
No Participant shall have the right to alienate, anticipate, commute, plead,
encumber, or assign any of the benefits or payments which he or she may expect
to receive, contingently or otherwise, under the Plan.   8.02   No Contract of
Employment. Neither the establishment of the Plan, nor any modification thereof,
nor the creation of any fund, trust or account, nor the payment of any benefits
shall be construed as giving any Participant or Employee, or any person
whosoever, the right to be retained in the service of the Company, and all
Participants and other Employees shall remain subject to discharge to the same
extent as if the Plan had never been adopted.   8.03   Severability of
Provisions. If any provision of the Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and the Plan shall be construed and enforced as if such provisions had
not been included.   8.04   Heirs, Assigns, and Personal Representatives. The
Plan shall be binding upon the heirs, executors, administrators, successors, and
assigns of the parties, including each Participant, present and future.   8.05  
Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.   8.06   Number. Except
where otherwise clearly indicated by context, the singular shall include the
plural, and vice-versa.   8.07   Unfunded Plan. The Plan shall not be funded. No
Participant shall have any right to, or interest in, any assets of the Company
that may be applied by the Company to the payment of Benefits.   8.08   Payments
to Incompetent Persons, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipting therefore
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Company, the Administrative Committee and
all other parties with respect thereto.   8.09   Lost Payees. Benefits shall be
deemed forfeited if the Administrative Committee is unable to locate a
Participant to whom Benefits are due. Such Benefits shall be reinstated if
application is made by the Participant for the forfeited Benefits within one
year of the Participant’s Employment Termination Date and while the Plan is in
operation.   8.10   Controlling Law. The Plan shall be construed and enforced
according to the laws of the State of New Jersey to the extent not superseded by
federal law.

- 16 -



--------------------------------------------------------------------------------



 



SCHERING-PLOUGH CORPORATION
SEVERANCE PAY PLAN
EXHIBIT A
Termination Due to Workforce Restructuring
(CHART SHOWS AMOUNT OF SEVERANCE PAY IN WEEKS OF BASE PAY)
Schering-Plough Corporation
Severance Pay Plan
Exhibit A
Termination Due to Workforce Restructuring
(chart shows amount of severance pay in weeks of Base Pay)

                                                      Bands D-   Bands D-      
              O;   O;             Bands A-   Base   Base ³ Years of Service   C
  <$275,000   $275,000
 
    1       15       26       39  
 
    2       15       26       39  
 
    3       15       26       39  
 
    4       15       26       39  
 
    5       15       26       39  
 
    6       17       26       39  
 
    7       19       26       39  
 
    8       21       26       41  
 
    9       23       28       43  
 
    10       25       30       45  
 
    11       27       32       47  
 
    12       29       34       49  
 
    13       31       36       51  
 
    14       33       38       53  
 
    15       35       40       55  
 
    16       37       42       57  
 
    17       39       44       59  
 
    18       41       46       61  
 
    19       43       48       63  
 
    20       45       50       65  
 
    21       47       52       67  
 
    22       49       54       69  
 
    23       51       56       71  
 
    24       53       58       73  
 
    25       55       60       75  
 
    26       57       62       77  
 
    27       59       64       79  
 
    28       61       66       81  
 
    29       63       68       83  
 
      30 and above 65       70       85  

- 17 -



--------------------------------------------------------------------------------



 



Schering-Plough Corporation
Severance Pay Plan
Exhibit A (Cont’d)
Termination Due to Non-Performance
(chart shows amount of severance pay in weeks of Base Pay)

                              Bands A- Years of Service   O
 
    1       8  
 
    2       8  
 
    3       8  
 
    4       8  
 
    5       8  
 
    6       8  
 
    7       8  
 
    8       8  
 
    9       9  
 
    10       10  
 
    11       11  
 
    12       12  
 
    13       13  
 
    14       14  
 
    15       15  
 
    16       16  
 
    17       17  
 
    18       18  
 
    19       19  
 
    20       20  
 
    21       21  
 
    22       22  
 
    23       23  
 
    24       24  
 
    25       25  
 
    26       26  
 
    27       27  
 
    28       28  
 
    29       29  
 
      30 and above 30  

- 18 -



--------------------------------------------------------------------------------



 



Schering-Plough Corporation
Severance Pay Plan
Exhibit B
Termination Due to Change of Control
( chart shows amount of severance pay in weeks of Base Pay )

                                                                               
              Column B                                     (If this column is
applicable, multiply applicable Column A   number (If this column is applicable,
multiply applicable number   of weeks by Base Pay including 1/52 of Target of
weeks by Base Pay excluding Target Incentive)   Incentive) Applicable to
Employees Employed by Schering-Plough                         on or before      
                  12/31/03 Only                   Bands D-O;   Bands D-O; Weekly
/   Semi-           Years of   Bands A-   Base 1 <   Base 1 ³ Hourly   Monthly  
E-Grade   Service   C   $275,000   $275,000
 
    8       16       32       1       23       39       59  
 
    8       16       32       2       23       39       59  
 
    12       16       32       3       23       39       59  
 
    16       16       32       4       23       39       59  
 
    20       20       40       5       23       39       59  
 
    24       24       48       6       26       39       59  
 
    28       28       56       7       29       39       59  
 
    32       32       64       8       32       39       62  
 
    36       36       72       9       35       42       65  
 
    40       40       80       10       38       45       68  
 
    44       44       88       11       41       48       71  
 
    48       48       96       12       44       51       74  
 
    52       52       104       13       47       54       77  
 
    56       56       104       14       50       57       80  
 
    60       60       104       15       53       60       83  
 
    64       64       104       16       56       63       86  
 
    68       68       104       17       59       66       89  
 
    72       72       104       18       62       69       92  
 
    76       76       104       19       65       72       95  
 
    80       80       104       20       68       75       98  
 
    84       84       104       21       71       78       101  
 
    88       88       104       22       74       81       104  
 
    92       92       104       23       77       84       107  
 
    96       96       104       24       80       87       110  
 
    100       100       104       25       83       90       113  
 
    104       104       104       26       86       93       116  
 
    104       104       104       27       89       96       119  
 
    104       104       104       28       92       99       122  
 
    104       104       104       29       95       102       125  
 
    104       104       104     30 and above     98       105       128  

 

1   For this purpose, Base Pay excludes Target Incentive.

- 19 -



--------------------------------------------------------------------------------



 



Schering-Plough Corporation
Severance Pay Plan
Exhibit C
1. For purposes of Exhibits A and B, Participants who were former employees of
the Organon business group and became Employees of the Company in connection
with the Company’s November 19, 2007 acquisition of Organon BioSciences N.V.,
and have not yet been classified under the Company Compensation Band system,
shall be treated as having Company Compensation Band designation according to
the following schedule:

      Organon Classification   Deemed Company Band
Non-Exempt Grades 54-60
  Bands A — C
Exempt Grades 8-13
  Bands A — C
Exempt Grades 14-SE
  Bands D — O

2. For purposes of Exhibits A and B, Participants who were former employees of
the Diosynth business group and became Employees of the Company in connection
with the Company’s November 19, 2007 acquisition of Organon BioSciences N.V.,
and have not yet been classified under the Company Compensation Band system,
shall be treated as having a the Company Compensation Band designation according
to the following schedule:

      Diosynth RTP Classification   Deemed Company Band
Non-Exempt Grades 1-12
  Bands A — C
Exempt Grades 4-13
  Bands A — C
Exempt Grades 14-SE
  Bands D — O

3. For purposes of Exhibits A and B, Participants who were former employees of
the Intervet business group and became Employees of the Company in connection
with the Company’s November 19, 2007 acquisition of Organon BioSciences N.V.,
and have not yet been classified under the Company Compensation Band system,
shall be treated as having a Company Compensation Band designation according to
the following schedule:

      Intervet Classification   Deemed Company Band
Non-Exempt Grades N2 – N111-12
  Bands A — C
Exempt Grades E5 –E15
  Bands A — C
Exempt Grades E16 – E17
  Bands D — O

- 20 -